wah ‘i a eas «Es
PALeD
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA NOV 72 2019

UNITED STATES OF AMERICA CLERK U.S, DISTRICT COUT

| : WEST. DIST. )
Criminal No./ 9-3 Bo ST. OF PENNSYLVAI

(UNDER SEAL)

Vv.

)

)

)

)
MAKSIM V. YAKUBETS )
a/k/a Aqua )
a/k/a Aquamo )
a/k/a Carlos )
a/k/a Shluhnet )
a/k/a 388888 )
IGOR TURASHEV )
a/k/a Igor Tueashev )
a/k/a Enki )
a/k/a Parasurama )
a/k/a ~=Nintutu )
a/k/a =Vzalupkin )
a/k/a Vasya Zaluplin )
a/k/a Diananbeauty )
a/k/a domain.access )
a/k/a = Tigrr )
a/k/a = Tigrruz )

INDICTMENT MEMORANDUM .
AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Shardul 8. Desai, Assistant
United States Attorney for said District, and submits this Indictment Memorandum to the Court:
I. THE INDICTMENT
A federal grand jury returned a ten-count indictment against the above-named

defendants for alleged violations of federal law:

COUNT OFFENSE/DATE TITLE/SECTION

1 Conspiracy 18 U.S.C. § 371
In or around November 2011 to the present
10

Fraud Conspiracy
In and around November 2011 to in and around
March 2017

Bank Fraud
On or about December 16, 2011

Bank Fraud
On or about August 31, 2012

Bank Fraud
On or about September 4, 2012

Wire Fraud
On or about November 8, 2011

Wire Fraud
On or about March 19, 2019

Intentional Damage to a Computer
On or about February 18, 2019

Intentional Damage to a Computer
On or about March 4, 2019

Intentional Damage to a Computer
On or about March 19, 2019

{

18 U.S.C. § 1349

18 U.S.C. §§ 1344 and 2

18 U.S.C. §§ 1344 and 2

18 U.S.C. §§ 1344 and 2

18 U.S.C. § 1343

18 U.S.C. § 1343

18 U.S.C. §§ 1030(a)(5)(A),

1030(c)(4)(B)(i), and 2

18 U.S.C. §§ 1030(a)(5)(A),
1030(c)(4)(B)(i),.and 2

18 U.S.C. §§ 1030(a)(5)(A),
1030(c)(4)(B)(), and 2

Ul. ELEMENTS OF THE OFFENSES

A. As to Count 1: Conspiracy

In order for the crime of Conspiracy, in violation of 18 U.S.C. § 371, to be

established, the government must prove all of the following essential elements beyond a reasonable

doubt:

1. That two or more persons agreed to commit offenses against the United

States, as charged in the indictment;
2. That the defendant was a party to or member of that agreement;

. 3. That the defendant joined the agreement or conspiracy knowing of its
objectives to commit objectives against the United States and intending to join together with at
least one other alleged conspirator to achieve those objectives that is, that the defendant and at
least one other alleged conspirator shared a unity of purpose and the intent to achieve common
goals or objectives, to commit offenses against the United States; and

4. That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the objectives of the
agreement.

Third Circuit Model Criminal Jury Instruction 6.18.371A.

B. As to Count 2: Fraud Conspiracy

In order for the crime of Fraud Conspiracy, in violation of 18 U.S.C. § 1349, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt: .

1. That the conspiracy, agreement, or understanding to commit violations of
18 U.S.C. §§ 1341, 1343, 1344, 1347 or 1348 as described in the Indictment, was formed,
reached, or entered into by two or more persons.

2. At some time during the existence of the conspiracy, agreement or
understanding, the defendant knew the purpose of the agreement, and, with that knowledge, then
deliberately joined the conspiracy, agreement or understanding.

O’ Malley, Grenig and Lee, 2 Federal Jury Practice and Instructions

§ 31.03 (2002) (revised to exclude overt act requirement, see

Whitfield v. United States, 125 S.Ct. 687, 691 (2005); United States
v. Shabani, 513 U.S. 10, 16 (1994)).

 
4

Cc. As to Counts 3-5: Bank Fraud

In order for the crime of Bank Fraud, in violation of 18 U.S.C. § 1344, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt:

1. That the defendant knowingly executed a scheme to obtain the money,
funds or other property owned by or under the control of First Cominonwealth Bank and First
National Bank by means of material false or fraudulent pretenses, representations or promises as
detailed in Counts 3-5 of the indictment; |

2. That the defendant did so with the intent to defraud First Commonwealth
Bank and First National Bank; and

3. That First Commonwealth Bank and First National Bank was then insured
by the Federal Deposit Insurance Corporation.

Third Circuit Model Criminal Jury Instruction 6.18.1344.

D. As to Counts 6-7: Wire Fraud

In order for the crime of Wire Fraud, in violation of 18 U.S.C. § 1343, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt:

1. That the defendant devised a scheme to defraud or to obtain money or
property by materially false or fraudulent pretenses, representations or promises or wilfully
participated in such a scheme with knowledge of its fraudulent nature;

2. That the defendant acted with the intent to defraud; and

3. That in advancing, furthering, or carrying out the scheme, the defendant

transmitted any writing, signal, or sound by means of a wire, radio, or television communication
/
in interstate commerce or caused the transmission of any writing, signal, or sound of some kind
by means of a wire, radio, or television communication in interstate commerce.

Third Circuit Model Criminal Jury Instruction 6.1 8.1343,

E. | As to Counts 8-10: Intentional Damage to a Computer

In order for the crime of Intentional Damage to a Computer, in violation of 18
U.S.C. § § 1030(a)(5)(A) and 1030(c)(4)(B)(i), to be established, the government must prove all
of the following essential elements beyond a reasonable doubt:

1. That the defendant knowingly caused the transmission of a program,
information, code, command; and

2. That the defendant, as a result of such conduct, intentionally caused
damage to a protected computer without authorization.

To prove a felony, an additional element is:

3, As a result of such conduct, the defendant (i) caused loss to 1 or more
persons during a l-year period aggregating at least $5,000 in value, (ii) caused the modification,
impairment, or potential modification . or impairment of: the medical examination, diagnosis,
treatment, or care of 1 or more individuals, (iii) caused physical injury to any person, (iv)
threatened public health and safety, (v) damaged a computer used by or for an entity of the United
States Government in furtherance of the administration of justice, national defense, or national

security, or (vi) damaged 10 or more protected computers during a 1-year period.

 

Seventh Circuit Model Criminal Jury Instruction, 103 0(a)(5)(A); Eighth Circuit
Model Criminal Jury Instruction, 6.18.1030E.
(a)
(b)

UI. PENALTIES
As to Count 1: Conspiracy (18 U.S.C. § 371):
Individuals - The maximum penalties for individuals are:
imprisonment of not more than five (5) years;
a fine not more than the greater of:
(1) $250,000
or

(2) an alternative fine in an amount not more than the greater of twice

the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the

defendant, unless the imposition of this alternative fine would unduly complicate or prolong the

sentencing process (18 U.S.C. § 3571(d));

(c)

3583); and

(d)

(a)
(b)

a term of supervised release of not more than three (3) years (18 U.S.C. §

Any or all of the above.

As to Count 2: Fraud Conspiracy (18 U.S.C. § 1349):
Individuals - The maximum penalties for individuals are:
imprisonment of not more than thirty (30) years:

a fine not more than the greater of:

(1) $1,000,000 (18 U.S.C. § 1344);

or

(2) an alternative fine in an amount not more than the greater of twice

the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the

defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));

(c)

3559 and 3583); and

(@)

a term of supervised release of not more than five (5) years (18 U.S.C. §§

Any or all of the above.
As to Counts 3-5: Bank Fraud (18 U.S.C. § 1344):
Individuals - The maximum penalties for individuals are:
imprisonment of not more than thirty (30) years;
a fine not more than the greater of:
(1) ' $1,000,000 (18 U.S.C. § 1344);

or

(2) an alternative fine in an amount not more than the greater of twice

the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the

defendant, unless the imposition of this alternative fine would unduly complicate or prolong the

sentencing process (18 U.S.C. § 3571(d));

(c)

3559 and 3583); and
(d)
D.

§ 1343):

(a)
(b)

a term of supervised release of not more than five (5) years (18 U.S.C. §§

Any or all of the above.

As to Count 6: Wire Fraud Affecting a Financial Institution (18 U.S.C.

Individuals - The maximum penalties for individuals are:
imprisonment of not more than thirty (30) years;
a fine not more than the greater of:

(1) $1,000,000 (18 U.S.C. § 1343);
or
(2) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
(c) a term of supervised release of not more than five (5) years (18 U.S.C. §§
3559 and 3583); and
(d) Any or all of the above.
E. As to Count 7: Wire Fraud (18 U.S.C. § 1343):
1. Individuals - The maximum penalties for individuals are:
(a) imprisonment of not more than twenty (20) years;
(b) a fine not more than the greater of:
(1) $250,000 (18 U.S.C. § 3571(b)(3));
or
(2) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
(c) a term of supervised release of not more than three (3) years (18 U.S.C. §

3583);

(d) Any or all of the above.
E. As to Counts 8-10: Intentional Damage to a Computer (18 U.S.C. §§
1030(a)(5)(A) and 1030(c)(4)(B)(i):
1. Individuals - The maximum penalties for individuals are:
(a) imprisonment of not more than 10 years (18 U.S.C. § 1030(c)(4)(B)(i));
(b) a fine not more than the greater of:
(1) $250,000 (18 U.S.C. § 3571(b)(3));
or
(2) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
(c) a term of supervised release of not more than three (3) years (18 U.S.C. §§
3559 and 3583); and

(d) Any or all of the above. )

IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.

V. RESTITUTION
Restitution may be required in this case as to Counts One to Two and Four to Ten,
together with any authorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§

3663, 3663A, and 3664, unless agreed to by the parties, as here.
VI. FORFEITURE

As provided in the Indictment, forfeiture may be applicable in this case.

10

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

SHARDUL S. DESAI
Assistant U.S. Attorney

DC Bar No. 990299
